Order entered October 20, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00429-CR

                               NATISHA MORGAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-71566-K

                                            ORDER
       Appellant filed a pro se notice of appeal after her community supervision was revoked

and she was sentenced to five years’ imprisonment. The clerk’s and reporter’s record have been

filed. However, the record before the Court does not reflect that counsel has been appointed to

represent appellant on the appeal, but she was represented by court-appointed counsel during the

revocation proceedings. The Court has before it appellant’s pro se October 16, 2014 motions to

have counsel appointed and to extend time to file appellant’s brief.

       We GRANT the motion to appoint counsel as follows.

       We ORDER the trial court to make findings regarding whether appellant is indigent and

entitled to court-appointed counsel on this appeal. If the trial court finds appellant is indigent,

we ORDER the trial court to appoint counsel to represent appellant on appeal.
       If the trial court finds appellant is not indigent, the trial court shall determine whether

appellant has retained counsel for the appeal. If appellant has retained counsel, the trial court

shall make a finding as to the name, State Bar number, and contact information for counsel.

       If appellant decides that she does not wish to be represented by counsel, the trial court

shall advise appellant of the following:

      The trial court shall first advise appellant that she does not have the right to court-
       appointed counsel of her choice. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim.
       App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).

      The trial court shall next advise appellant of the dangers and disadvantages of self-
       representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). The
       trial court shall further advise appellant that she does not have the right to hybrid
       representation.

      If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
       shall provide appellant with a statement in substantially the form provided in article
       1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
       art. 1.051(g).

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

       The Court will DEFER ruling on the pro se motion to extend time to file appellant’s brief

pending receipt of the trial court’s findings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4, and to Michael

Casillas, Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of the order by first-class mail, to Natisha

Morgan, TDCJ No. 1920111, Mountain View Unit, 2305 Ransom Road, Gatesville, TX 76528.
       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the findings are received.


                                                      /s/    ADA BROWN
                                                             JUSTICE